Exhibit 10.3










REGISTRATION RIGHTS AGREEMENT




This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of this 27th day
of May, 2009 is made by and among America West Resources, Inc., a Nevada
corporation, (the “Company”), Denly Utah Coal, LLC, a Texas limited liability
company (“Denly”), John Thomas Bridge and Opportunity Fund, L.P., a Delaware
limited partnership (“JTBOF”), Thomas Murch, an individual (“Murch”), James J.
Moore, an individual (“Moore”) and John A. Meeks, an individual (“Meeks”)
(Denly, JTBOF, Murch, Moore and Meeks, collectively referred to as the
“Investors”).




WHEREAS, the Company and Investors have entered into a Common Stock Agreement,
dated May 27, 2009 (the “ Purchase Agreement ”), in which the Investors have
agreed to purchase from the Company an aggregate of 41,800,000 shares of the
Company’s common stock (the “ Restricted Shares ”) ; and




WHEREAS , among other matters , the Company has undertaken to register the
resale of the Restricted Shares and comply with certain other covenants with
respect to the Restricted Shares pursuant to the terms set forth herein.




NOW, THEREFORE, the Company and the Investors hereby covenant and agree as
follows:




1.

Definitions. All terms not defined herein shall have the following respective
meanings:




 

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company.




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time.




“Holder” or “Holders” shall mean any person or persons to whom Restricted Shares
were originally issued or qualifying transferees.




“ Restricted Shares ” shall mean the 41,800,000 shares of the Company’s Common
Stock issued in connection with the Purchase Agreement together with any other
shares of the Company’s Common Stock issued, from time to time, in accordance
with the Purchase Agreement.




“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the applicable time.




“SEC” shall mean the U.S. Securities and Exchange SEC , or any other federal
agency at the time administering the Securities Act.








A-1







--------------------------------------------------------------------------------

2.

Registration Rights.




SECTION 2.1

Registration Rights Available. The Company agrees to provide Holder with respect
to the Restricted Shares and any other securities issued or issuable at any time
or from time to time in respect of the Restricted Shares upon a stock split,
stock dividend, recapitalization or other similar event involving the Company
(collectively, the “ Restricted Securities”) unlimited rights to “piggyback” on
any public offering of Company securities subject to terms of this Agreement
(the registration rights hereunder being “Registration Right”).




SECTION 2.2

Piggyback Registration. With respect to Holder’s right to piggyback on a public
offering of the Company securities pursuant to Section 2.1, the parties agree as
follows:




(a)

Pursuant to Section 2.1, the Company will (i) promptly give to Holder written
notice of any registration relating to a public offering of the Company
securities; and (ii) include in such registration (and related qualification
under blue sky laws or other compliance), and in the underwriting involved
therein, all the Securities specified in Holders’ written request or requests,
mailed in accordance with Section 4.8 herein within 30 days after the date of
such written notice from the Company.




(b)

The Holders’ right to registration pursuant to Section 2.1 shall be conditioned
upon Holders’ participation in such offering, and the inclusion of the
Restricted Securities in the underwriting shall be limited to the extent
provided herein. Notwithstanding any other provision of this Agreement, if the
managing underwriter determines that market factors require a limitation of the
aggregate number of shares to be underwritten, the managing underwriter may only
limit the Restricted Securities that may be included in the registration and
underwriting as follows: the number of Restricted Securities that may be
included in the registration and underwriting by Holders shall be determined by
multiplying the number of shares of all securities of the Company to be included
in such registration and underwriting, times a fraction, the numerator of which
is the number of Restricted Securities requested to be included in such
registration and underwriting by Holders , and the denominator of which is the
total number of securities of the Company to be included in such registration
and underwriting. To facilitate the allocation of shares in accordance with the
above provisions, the Company may round the number of shares allocable to any
such  person to the nearest 100 shares. If either Holder disapproves of the
terms of any such underwriting, it may elect to withdraw therefrom by written
notice to the Company and the managing underwriter, delivered not less than
seven days before the effective date of any registration statement. Any
Restricted Securities excluded or withdrawn from such underwriting shall be
withdrawn from such registration, and shall not be transferred in a public
distribution prior to 120 days after the effective date of the registration
statement relating thereto, or such other shorter period of time as the
underwriters may require.




SECTION 2.3

Registration Procedure. With respect to the Registration Rights, whenever the
Company is required under this Agreement to effect the registration of any
Restricted Securities , the following provisions shall apply:











A-2







--------------------------------------------------------------------------------

(a)

Holders shall be obligated to furnish to the Company and the underwriters (if
any) such information regarding the Restricted Securities and the proposed
manner of distribution of the Restricted Securities as the Company and the
underwriters (if any) may request in writing and as shall be required in
connection with any registration, qualification or compliance referred to herein
and shall otherwise cooperate with the Company and the underwriters (if any) in
connection with such registration, qualification or compliance.




(b)

The Company agrees that it will furnish to either Holder such number of
prospectuses, offering circulars or other documents incident to any Registration
Right , qualification or compliance referred to herein as provided or, if not
otherwise provided, as either Holder from time to time may reasonably request.




( c)

The Company shall use best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders.




(d)

In the event of any underwritten public offering, the Company will enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering.




(e)

The Company will notify each Holder of Restricted Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.




(f)

As applicable, the Company will cause all such Restricted Securities registered
pursuant to this Agreement to be listed on a national exchange or trading system
and on each securities exchange and trading system on which similar securities
issued by the Company are then listed.




(g)

The Company will provide a transfer agent and registrar for all Restricted
Securities registered pursuant hereunder and a CUSIP number for all such
Restricted Securities, in each case not later than the effective date of such
registration.




(h)

All expenses of any registrations permitted pursuant to this Agreement and of
all other offerings by the Company (including, but not limited to, the expenses
of any qualifications under the blue-sky or other state securities laws and
compliance with  governmental requirements of preparing and filing any
post-effective amendments required for the lawful distribution of the Restricted
Securities to the public in connection with such registration, of supplying
prospectuses, offering circulars or other documents , and Holders’ legal fees
(not to exceed $10,000 ) will be paid by the Company.











A-3







--------------------------------------------------------------------------------

(i )

The Company will promptly make available for inspection by the selling Holders,
any underwriter(s) participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent, in each case, as necessary or advisable to verify
the accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith.




(j)

The Company will notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed.




(k)

After any such registration statement hereunder has become effective, the
Company will notify each selling Holder of any request by the SEC that the
Company amend or supplement such registration statement or prospectus.




(l )

The registration rights of this Agreement, subject to the terms and conditions
hereof, shall be available to any subsequent holder of the Restricted
Securities. Each subsequent holder entitled to registration rights under this
Agreement shall be bound by the terms and subject to the obligations of this
Agreement as though it were an original signatory hereto.




3.

Indemnification .




SECTION 3.1

Indemnification by the Company. In the event of any registration of the
Restricted Securities of the Company under the Securities Act, the Company
agrees to indemnity and hold harmless Holders and any other person who
participates as an underwriter in the offering or sale of such securities
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities, joint or several, damages, recoveries and deficiencies, including
interest, penalties and attorneys’ fees (collectively, “Claims”), to which
Holders or underwriter may become subject under the Securities Act or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based on any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which either Holders’ Restricted Securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse each Holder and each such
underwriter for any legal or any other expenses reasonably incurred by any of
them in connection with investigating or defending any such Claim (or action or
proceeding in respect thereof); provided that the Company shall not be liable in
any such case to the extent that any such Claim (or action or proceeding in
respect thereof) or expense arises out of or is based on an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance on and in conformity
with written information furnished to the Company through an instrument duly
executed by either Holder specifically stating that it is for use in the
preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of either Holder or any
such underwriter and shall survive any transfer of the Restricted Securities by
each Holder.








A-4







--------------------------------------------------------------------------------




SECTION 3.2

Indemnification by Holders . The Company may require, as a condition to
including the Restricted Securities in any registration statement filed pursuant
to this Agreement, that the Company shall have received an undertaking
satisfactory to it from the requesting Holder (s) , to indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section 3.1
) the Company, each director of the Company, each officer of the Company and
each other person, if any, who controls the Company, within the meaning of the
Securities Act, with respect to any statement or alleged statement in or
omission or alleged omission from such registration statement, any preliminary
prospectus contained therein, or any amendment or supplement thereto, if such
statement or alleged statement or omission or alleged omission was made in
reliance on and in conformity with written information furnished to the Company
through an instrument duly executed by the requesting Holder specifically
stating that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement.  Notwithstanding the foregoing, the maximum liability hereunder that
any Holder shall be required to suffer shall be limited to the net proceeds to
such Holder from the Restricted Securities sold by such Holder in the offering.
Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling person and shall survive any transfer of the Securities by each
Holder.




SECTION 3.3

Notices of Claims, etc. Promptly after receipt by an indemnified party of notice
of the commencement of any action or proceeding involving a Claim referred to in
this Article 3 , such indemnified party will, if a claim in respect thereof is
to be made against an indemnifying party, give written notice to the latter of
the commencement of such action, provided that the failure of any indemnified
party to give notice as provided herein shall not relieve the indemnifying party
of its obligations under this Article 3 , except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice.  In
case any such action is brought against an indemnifying party, unless in such
indemnified party ’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such Claim, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such Claim.




SECTION 3.4

Indemnification Payments. The indemnification required by this Article 3 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.




4.

Additional Covenants .




SECTION 4.1

Restrictive Legend .  It is understood that the certificates evidencing the
Restricted Shares shall bear the following legend:











A-5







--------------------------------------------------------------------------------

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE SHARES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SHARES UNDER THE SECURITIES ACT OF 1933, A “NO ACTION” LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH OFFER FOR SALE OR SALE,
COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”




SECTION 4.2

Rule 144 .   With a view to making available the benefits of certain rules and
regulations of the SEC that may at any time permit the sale of the Restricted
Securities to the public without registration, the Company agrees to use its
best lawful efforts to:




(a)

Make and keep adequate current public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times during
which the Company is subject to the reporting requirements of the Exchange Act;




( b)

File with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act (at all times during
which the Company is subject to such reporting requirements);




(c)

So long as either Holder owns any Restricted Securities, to furnish to such
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 and with regard to
the Securities Act and the Exchange Act (at all times during which the Company
is subject to such reporting requirements), a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company and other information in the possession of or reasonably obtainable by
the Company as either Holder may reasonably request in availing themselves of
any rule or regulation of the SEC allowing Holder to sell any such securities
without registration ; and




(d)

From time to time, upon the request of any Holder, cause counsel for Company to
issue, at the expense of Company, an opinion to the transfer agent for the
Company’s securities and the broker for Holder confirming that the applicable
Restricted Shares may be sold without registration under the Securities Act
pursuant to Rule 144 thereunder.




Further, in connection with any sale, transfer or other disposition by any
Holder of any Restricted Shares pursuant to Rule 144, Company shall cooperate
with such Holder to facilitate the timely preparation and delivery of
certificates representing the Restricted Shares to be sold and not bearing any
legend, and enable certificates for such Restricted Shares to be for such number
of shares as Seller may reasonably request at least two (2) business days prior
to any sale of such Restricted Shares.











A-6







--------------------------------------------------------------------------------

SECTION 4.3

Limitation on Subsequent Registration Rights .  From and after the date of this
Agreement, the Company will not, without the prior written consent of the
Holders of a majority of the Restricted Securities, enter into any agreement
with any holder or prospective holder of any securities of the Company that
would (i) allow such holder or prospective holder to demand any registration of
their securities, or (ii) otherwise grant any registration rights to such holder
or prospective holder that are more favorable to such holder or prospective
holder than the rights granted to the Holders hereunder, unless such agreement
provides that the registration of the resale of the Restricted Securities under
the Securities Act will be effected concurrently with such other registration
and that the holders of the Restricted Securities will be subject to pro-rata
reduction along with the other holders if required by the underwriter in the
event of an underwritten offering.




5.

Miscellaneous .




SECTION 5.1

Consent to Amendments. Except as otherwise expressly provided herein, the
provisions of this Agreement may be amended or waived only by the written
agreement of the Company and the Holders and shall be effective only to the
extent specifically set forth in such writing.




SECTION 5.2

Term of the Agreement. This Agreement shall terminate with respect to Holder on
the earlier to occur of (i) all of the Restricted Securities having been
registered as provided in Article One, or (ii) three (3) years after the date
hereof.




SECTION 5.3

Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto are transferable and will bind and inure to the benefit of
the respective successors and assigns of the parties hereto, but only if so
expressed in writing.




SECTION 5.4

Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.




SECTION 5.5

Delays or Omissions. No failure to exercise or delay in the exercise of any
right, power or remedy accruing to Holder on any breach or default of the
Company under this Agreement shall impair any such right, power or remedy nor
shall it be construed to be a waiver of any such breach or default.




SECTION 5.6

Remedies Cumulative. All remedies under this Agreement, or by law or otherwise
afforded to any party hereto shall be cumulative and not alterative.  




SECTION 5.7

Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement. Unless
clearly denoted otherwise, any reference to Articles or Sections contained
herein shall be to the Articles or Sections of this Agreement.











A-7







--------------------------------------------------------------------------------

SECTION 5.8

Notices. Any notices required or permitted to be sent hereunder shall be
delivered personally or mailed, certified mail, return receipt requested, to the
addresses set forth in the Loan Agreement, and shall be deemed to have been
received on the day of personal delivery or within three business days after
deposit in the mail, postage prepaid.       




SECTION 5.9

Governing Law. The validity, meaning and effect of this Agreement shall be
determined in accordance with the laws of the State of Texas applicable to
contracts made and to be performed in that state.




SECTION 5.10 Final Agreement. This Agreement, together with those documents
expressly referred to herein, constitutes the final agreement of the parties
concerning the matters referred to herein, and supersedes all prior agreements
and understandings.




SECTION 5.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute one
instrument.










[Signature Page Follows]











A-8







--------------------------------------------------------------------------------

Signature Page to Registration Rights Agreement







IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement to be effective as of the day and year first above written.







AMERICA WEST RESOURCES, INC.




By:­­­­­­­­­­

______________________________

Name:

______________________________

Title:

______________________________




























[Counterpart Signature Pages Follow]














--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT
















COUNTERPART SIGNATURE PAGE






















DENLY UTAH COAL, LLC,

a Texas limited liability company







By: ______________________________

D. Mark von Waaden, President
































--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT
















COUNTERPART SIGNATURE PAGE






















JOHN THOMAS BRIDGE AND

OPPORTUNITY FUND, LP,

a Delaware limited partnership




By:

John Thomas Capital Management Group, LLC,

its general partner







By: _________________________________

George R. Jarkesy, Jr., Its _________




















--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT
















COUNTERPART SIGNATURE PAGE



















___________________________________

THOMAS MURCH




















--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT
















COUNTERPART SIGNATURE PAGE






















____________________________

JAMES J. MOORE

















--------------------------------------------------------------------------------













REGISTRATION RIGHTS AGREEMENT
















COUNTERPART SIGNATURE PAGE






















______________________________

JOHN A. MEEKS


















